Citation Nr: 1749618	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease and spondylolisthesis with stenosis prior to December 7, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity neuropathy prior to December 7, 2015, and in excess of 20 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity neuropathy prior to December 7, 2015, and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbar spine degenerative disc disease and spondylolisthesis with stenosis and left and right lower extremity neuropathy, and assigned 10 percent evaluations for each disability, effective February 1, 2011.  In a December 2015 rating decision, increased 20 percent evaluations were awarded for each disability, effective December 7, 2015.  


FINDING OF FACT

In October 2017, VA received notification that the Veteran died in September 2017; an October 2017 Social Security Administration inquiry confirmed the Veteran's death in September 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these appeals at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  The Board recognizes that the Veteran's spouse has submitted an application for burial benefits in October 2017, however, that type of claim for benefits does not qualify as a request for substitution in this appeal.  See 38 C.F.R. § 3.1010(c)(2) (stating that a claim for accrued benefits, survivors pension, or dependency and indemnity compensation by an eligible claimant will be deemed to include a request to substitute if a claim for periodic monetary benefits was pending at the time of a Veteran's death).

If an eligible person wishes to file a claim for substitution, such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 








ORDER

The appeal seeking an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease and spondylolisthesis with stenosis prior to December 7, 2015, and in excess of 20 percent thereafter is dismissed.

The appeal seeking an initial evaluation in excess of 10 percent for left lower extremity neuropathy prior to December 7, 2015, and in excess of 20 percent thereafter is dismissed.

The appeal seeking an initial evaluation in excess of 10 percent for right lower extremity neuropathy prior to December 7, 2015, and in excess of 20 percent thereafter is dismissed.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


